Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES December31, 2016 Years Ended December 31, (Millions, except ratio amounts) Earnings (loss) from continuing operations before income taxes $ ) $ ) $ $ $ ) Capitalized interest, net of amortization 23 17 ) (4 ) (2 ) Fixed charges: Interest expensed and capitalized Estimate of interest within rental expense 26 29 20 8 14 Total fixed charges Earnings available (insufficient) for payment of fixed charges $ ) $ ) $ $ $ Ratio of earnings to fixed charges N/A N/A $ $ N/A Insufficient earnings to fixed charges $ $ N/A N/A $ N/A Not applicable.
